Citation Nr: 0723538	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for urticaria with angioedema.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 2000 to May 
2002.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Affairs (Board) from rating decisions 
of the VA Regional Office (RO) in Los Angeles, California 
that granted service connection for urticaria with angioedema 
but denied more than a 10 percent disability rating in this 
regard.  The veteran has expressed dissatisfaction with the 
initial rating and has appealed for a higher rating.  

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected skin disorder, 
the issue has been framed as denoted on the title page of 
this decision. See Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).


FINDING OF FACT

Urticaria with angioedema is manifested by frequent mild 
outbreaks with severe exacerbations once or twice a month 
with lesions that cover multiple areas of the veteran's body 
that are refractory to treatment. 


CONCLUSION OF LAW

Resolving the benefit of doubt in the appellant's favor, the 
criteria for an initial rating of 30 percent for urticaria 
with angioedema are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 
& 2006); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118 Diagnostic 
Codes 7806, 7825 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a rating in excess of 10 percent for 
urticaria with angioedema from the date of service 
connection.  He contends that he has severe outbreaks once or 
twice a month that cover up to 60 percent of his body, as 
well as 20 percent of the exposed surfaces when the eyes, 
hands and ears are affected.  It is maintained that 
medication has not significantly improved his symptoms and 
that several therapies do not work, including Prednisone.  
The appellant avers that for these reasons, a higher 
disability rating has been warranted since the date of 
service connection.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000 and has imposed 
duties on VA to provide notice and assistance to claimants in 
order to help them substantiate their claims. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. §  3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  As evidenced by the statement 
of the case and the supplemental statement of the case, the 
appellant has been notified of the laws and regulations 
governing entitlement to the benefit sought, and informed of 
the ways to substantiate the claim.

The Board finds that the statutory and regulatory requirement 
that VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
obtained by VA, has been met. 38 U.S.C.A. § 5103(a); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159).  In letters dated in October 2003 and June 2006, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification has 
fully apprised the appellant of the evidence needed to 
substantiate the claim.  He has also been advised to submit 
relevant evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the issue on appeal.  After filing his claim, he 
was afforded a VA examination November 2003.  The case was 
remanded for further development in June 2006 that was 
followed by a subsequent VA examination in January 2007.  In 
correspondence dated in the record, the appellant states that 
he has not sought treatment for the service connected skin 
disorder since active duty.  There is no indication from 
either the veteran or his representative that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
veteran in substantiating the claim.  Therefore, VA does not 
have a duty to assist that is unmet with respect to the issue 
on appeal. See 38 U.S.C.A. § 5103A (a) (2); see also Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  The claim is 
ready to be considered on the merits.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on the average impairment of 
earning capacity caused by a given disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

The veteran's service-connected urticaria with angioedema is 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7825 which 
provides that a 10 percent rating is appropriate in cases 
involving recurrent episodes (at least four times during the 
past 12-month period) that are responsive to treatment with 
antihistamines or sympathomimetics.  A 30 percent rating is 
warranted in cases where there are recurrent debilitating 
episodes which have occurred at least four times during the 
past 12-month period and which require intermittent systemic 
immunosuppressive therapy for control.  A 60 percent rating 
is warranted where there are recurrent debilitating episodes 
which have occurred at least four times during the past 12 
month period despite continuous immunosuppressive therapy. 38 
C.F.R. § 4.118, Diagnostic Code 7825 (2006).

Alternatively, the service-connected skin disorder may be 
analogously rated under 38 C.F.R. § 4.118, Diagnostic Code 
7806 for dermatitis or eczema which provides for a 10 percent 
rating where at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12 month period.  A 
rating of 30 percent is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is assigned when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward. See Fenderson v. West, 12 Vet. App. 
119 (1999).

Factual background

The veteran's service medical records contain a Medical 
Evaluation Board report dated in December 2001 in which it 
was noted that he began to have hives during basic training 
and that since then, he had had them everyday, usually 
beginning in the morning and becoming larger and disappearing 
toward evening.  The eruptions were described as very large, 
pink, swollen and painful.  The examiner noted that some of 
the larger lesions hurt for days after the swelling had gone 
down and that Prednisone seemed to make them worse.  It was 
reported that Allegra did not phase out the hives and that 
being on or off the medicine did not seem to help, but that 
Doxepan seemed to abate swelling.  It was reported that the 
condition had not interfered with physical training or work, 
and that the veteran had no problems breathing and no stomach 
cramps.  The examiner stated that current examination was 
normal except for small areas of inflammation on the right 
arm and buttocks.  Following extensive examination and work-
up, diagnoses of urticaria and angioedema/delayed pressure-
induced urticaria were rendered for which the veteran was 
placed on sulfasalazine.  Following Physical Evaluation Board 
proceedings, the veteran was medically discharged from 
service on the basis of pressure-induced urticaria with a 
recommended percentage rating of 10 percent.  

On post service VA examination in November 2003, the veteran 
related that he usually developed lesions in the morning and 
that his skin was clear most of the day.  He said that he 
could also have eruptions in the late afternoon, evening or 
night, and that they affected various areas of his body.  
Physical examination on that occasion disclosed no lesions.  

By rating action dated in February 2004, service connection 
for urticaria with angioedema was granted, and was rated zero 
percent disabling from June 30, 2003.  

The veteran submitted six pages of photographs showing 
multiple skin eruptions of various sizes affecting different 
areas of his body, which he stated had been taken over the 
course of two weeks.  His hands were shown to be swollen.

Pursuant to the Board's June 2006 remand, the appellant was 
afforded a VA examination in January 2007.  The examiner 
stated that the claims folder was reviewed.  

The veteran provided history to the effect that in 2001, he 
had taken Prednisone for up to two weeks after an outbreak, 
but that this was only slightly helpful.  He said that he had 
taken sulfasalazine for several months during service but 
that this was only minimally helpful and was discontinued 
prior to discharge.  It was reported that more recently, he 
had been taking Alavert, an antihistamine, and that he took 
two to three depending on the symptoms he was experiencing.  
The veteran related that he was currently experiencing milder 
urticarial attacks and that these sometimes occurred after 
the previous day's activities.  It was reported that his 
symptoms lasted a few hours and that he had no accompanying 
systemic problems, including fevers, chills or viral-like 
symptomatology.  It was reported that once or twice a month, 
he developed fairly severe outbreaks depending on the 
previous day's activities.  He said that if he worked with a 
shovel or hammer, his hands would be swollen the next day.  
He related that he had involvement of the eyes with 
preorbital swelling that interfered with regular activities 
about six to eight times a year.  The veteran stated that he 
received about 25 percent relief with Alavert and had tried 
other histamines but that they were too sedating.

On physical examination, the veteran was observed to 
urticarial plaques that were starting to fade; the largest of 
which measured several inches across.  There was no stigmata 
for any chronic skin disease such as psoriasis or eczema.  It 
was reported that there was just the mildest erythema over 
the dorsal joints of the hands and fingers, and also some 
between the joints of the proximal phalanges.

Following examination, the examiner stated that he agreed 
with the diagnosis of delayed pressure urticaria and that the 
stimulus for such could be any one of a number of things 
which could not be precisely identified.  It was speculated 
that these could include foods, food additives, and possibly 
contactants such as deodorants, although this was less 
likely.  The examiner found that the extent of the body 
surface covered by the outbreaks was approximately 60 
percent, although not all at one time, as the lesions were 
transient and arose in different locations throughout the 
day.  It was reported that no single lesion appeared to last 
more than 24 hours, and that the face and neck had been 
involved at times, but rarely the ears and eyelids.  It was 
found that the extent of exposed skin ranged from zero 
percent currently, to a maximum of 20 percent when his hands 
broke out, along with his eyelids or ears.

Legal analysis

The evidence reflects that the veteran's service-connected 
skin disorder is characterized by frequent exacerbations with 
lesions of varying size, sometimes very large, with 
involvement of at least 60 percent of his body at times.  
They have historically been shown to encompass painful 
swelling.  It has been reported that the condition affects up 
to 20 percent of exposed areas of the body including the 
face, hands and eyes up when outbreaks occur.  The Board 
notes that although no active inflammation was observed on VA 
examinations during the course of the appeal, the nature of 
the disease indicates a frequently recurring process.  The 
record reflects that systemic medications, including a 
steroid and various antihistamines, have been prescribed, but 
that the veteran's symptoms have remained largely refractory 
to treatment.  The Board finds that although his symptoms are 
reported to resolve within hours, the extensive involvement, 
chronicity of the exacerbations, and lack of adequate medical 
remedy suggest a more substantial disability picture for 
which a higher rating may be conceded from the date of 
service connection. See Fenderson.  The Board thus resolves 
the benefit of the doubt in favor of the veteran by finding 
that a 30 percent disability rating for urticaria with 
angioedema is reasonably warranted. See 38 C.F.R. § 4.7. 

It is pointed out, however, that while the veteran's 
outbreaks may involve substantial areas of his torso and 
features at times, as noted previously, his symptoms resolve 
fairly quickly and no skin residuals remain on the body.  
There is no evidence of recurrent debilitating episodes 
requiring intermittent systemic immunosuppressive therapy for 
control or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs to award a 
60 percent disability evaluation.  It appears that he seeks 
no treatment for the condition and that it does not interfere 
with his daily activities to a significant extent.  The Board 
is thus of the opinion that a 30 percent disability rating 
more than adequately contemplates the current degree of 
disability associated with the service-connected urticaria 
with angioedema, and that a rating in excess of such is not 
warranted.


ORDER

An initial evaluation of 30 percent for urticaria with 
angioedema is granted subject to controlling regulations 
governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


